52 F.3d 332NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
EVERYTHING ELECTRIC, INC., Plaintiff-Appellee,v.TRANSCONTINENTAL INSURANCE COMPANY, Defendant-Appellant.
No. 93-56620.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 1995.*Decided April 10, 1995.

Appeal from the United States District Court for the Central District of California, No. CV-93-03822-LEW;  Laughlin E. Waters, District Judge, Presiding.
Before:  NOONAN, O'SCANNLAIN, and LEAVY, Circuit Judges.

ORDER

1
This appeal is dismissed for lack of jurisdiction.  See Lee v. Schmidt-Wenzel, 766 F.2d 1387, 1389 (9th Cir.1985);  see also Smith v. Phillips, 881 F.2d 902, 904 (10th Cir.1989).


2
DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 34-4